Citation Nr: 1622893	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-29 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for back and neck bone spurs.

2.  Entitlement to service connection for neuropathy of the right lower extremity.

3.  Entitlement to service connection for neuropathy of the left lower extremity.

4.  Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was previously before the Board in June 2011, when it involved twelve different issues.  At that time, the issues identified in the title page were remanded with instructions to obtain new medical opinions.

In September 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.707 (2015), the Board sent a letter to the Veteran advising him of his right to have a second hearing before the Veterans Law Judge who would decide his case.  A remand is necessary due to the Veteran's response to that letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Veteran sent the Board a copy of the letter advising him that, because the Veterans Law Judge who presided over his September 2010 hearing had left the Board, he had the right to a new hearing before a new judge.  The letter contained a list of hearing options, in which the Veteran was invited to indicate whether he wanted to waive his right to a new hearing or whether he wanted to testify at a new Board hearing.  Above his signature, the Veteran indicated that he did want another Board hearing and that he would like to appear at the new hearing by videoconference.  The Board must therefore remand this case to arrange the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

